Case 2:20-cv-00150-NDF Document1 Filed 08/07/20 Page 1 of 4

KHALE J. LENHART, #7-4581

ERIN E. BERRY, #7-6063 RATA AHI 7) OPM 1:9
Hirst Applegate, LLP Oo

P. O. Box 1083 SAGARET ROTH
Cheyenne, WY 82003-1083 :

Phone: (307) 632-0541

Fax: (307) 632-4999

klenhart@hirstapplegate.com

eberry@hirstapplegate.com

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

PAUL CLARK and VICKY CLARK,
Plaintiffs,

vs. Civil No. 20-cv- [G07 F

DHALIWAL TRUCKING, LLC, a

California limited liability corporation, and
SANDEEP SINGH,

Defendants.
NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Dhaliwal Trucking,

LLC and Sandeep Singh [“Defendants”|] remove this case to the United States District Court for

the District of Wyoming from the District Court of the Third Judicial District, Sweetwater County,

Wyoming, where the case is now pending. As supporting grounds for removal of this action,
Defendants state as follows:

1. Plaintiff commenced this action in the District Court of the Third Judicial

District, Sweetwater County, Wyoming, on July 7, 2020. The state court action is designated Civil

No. 20-189. On information and belief, Plaintiffs effected service of process on Defendants on

July 10, 2020.

HIRST APPLEGATE, LLP
LAW OFFICES
P.O. Box 1083
CHEYENNE, WYOMING 82003-1083
Case 2:20-cv-00150-NDF Document1 Filed 08/07/20 Page 2 of 4

Zs Defendants filed this Notice of Removal within 30 days of the initial
pleading (the Complaint). Plaintiffs served the Summons and Complaint on Dhaliwal Trucking,
LLC on July 10, 2020. See Exhibit A. See 28 U.S.C. § 1446(b) (“The notice of removal of a civil
action or proceeding shall be filed within thirty days after the receipt by the defendant, through
service or otherwise, of a copy of the initial pleading. . .”). On information and belief, Plaintiffs
also served the Summons and Complaint on Sandeep Singh on July 10, 2020.

3. The amount in dispute exceeds the sum of $75,000, exclusive of interest
and costs.

4, Plaintiffs are residents of the State of Idaho. Complaint ¥ 1.

5. Defendant Dhaliwal Trucking, LLC is a California limited liability
corporation. Its principal place of business is located in the State of California.

6. The sole member of Dhaliwal Trucking, LLC is Kuldeep Singh Dhaliwal, a
resident of the State of California.

Pe Defendant Singh is a resident of the State of California.

8. The United States District Court for the District of Wyoming has subject
matter jurisdiction over this action by reason of the parties’ diversity of citizenship. 28 U.S.C. §
1332,

9. Venue is proper in this Court under 28 U.S.C. § 1441(a), because this
district embraces the place in which the removed action is pending. Venue also lies in this district
pursuant to 28 U.S.C. § 1391(a).

10. A copy of the process, pleadings and orders served on Defendants is

attached to this Notice of Removal. See Exhibit A.

HIRST APPLEGATE, LLP 2
LAW OFFICES
P.O. Box 1083
CHEYENNE, WYOMING 82003-1083
Case 2:20-cv-00150-NDF Document1 Filed 08/07/20 Page 3 of 4

11. Defendants will give written notice of the filing of this Notice of Removal
as required by 28 U.S.C. § 1446(d).

12. Contemporaneously with the filing of this Notice of Removal, Defendants
are filing a copy of this Notice of Removal with the clerk of the Third Judicial District, Sweetwater
County, Wyoming, as required by 28 U.S.C. § 1446(d).

13. This Notice of Removal complies with U.S.D.C.L.R. 81.1.

14. — All defendants to this action consent to and join in its removal to the United
States District Court for the District of Wyoming.

15. No hearings are pending in the state court.

16. | A proposed Order on Removal is attached for the Court’s convenience.

WHEREFORE, Defendants respectfully request that the Court enter an Order
removing this action from the District Court of the Third Judicial District, Sweetwater County,
Wyoming, to the United States District Court for the District of Wyoming.

Dated: 7 August 2020.

DHALIWAL TRUCKING, LLC and SANDEEP
SINGH, Defendants

" 7

BY: [ _L ~ . = ~_L “4.

KHALE J. LENHART, #7-4581

ERIN E. BERRY, #7-6063

OF HIRST APPLEGATE, LLP

Attorneys for Defendants

P. O. Box 1083

Cheyenne, WY 82003-1083

Phone: (307) 632-0541

Fax: (307) 632-4999

klenhart@hirstapplegate.com

eberry@hirstapplegate.com

 

HIRST APPLEGATE, LLP —3-
LAW OFFICES
P.O. Box 1083
CHEYENNE, WYOMING 82003-1083
Case 2:20-cv-00150-NDF Document1 Filed 08/07/20 Page 4 of 4

CERTIFICATE OF SERVICE

I certify the foregoing Notice of Removal was served upon all parties to this action pursuant
to the Federal Rules of Civil Procedure on 7 August 2020, and that copies were served as follows:

Bret F. King

King & King, LLC 7

P. O. Box 40 1

Jackson, WY 83001 FAX

Attorney for Plaintiffs l™ HAND DELIVERED
[ EMAIL
M E-FILE

s/Norma J. Hubka
OF HIRST APPLEGATE, LLP
Attorneys for Defendants

HIRST APPLEGATE, LLP —4-
LAW OFFICES
P.O. Box 1083
CHEYENNE, WYOMING 82003-1083
